Citation Nr: 1423360	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to an increased rating for bilateral hearing gloss disability, evaluated as noncompensable prior to March 13, 2012 and 10 percent since March 13, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a noncompensable (0 percent) disability rating for hearing loss disability.  A subsequent rating decision in March 2012 awarded a 10 percent disability rating effective March 13, 2012.  Both rating periods remain on appeal before the Board.

In November 2012, the Veteran appeared at a hearing before the undersigned.  A transcript is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 13, 2012, the Veteran's hearing loss disability was manifested by average pure tone thresholds and speech discrimination scores which equated to no worse than Roman Numeral II on Table VI.


CONCLUSION OF LAW

Prior to March 13, 2012, the criteria for a compensable disability rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in February 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic as well as paper files.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran was provided with VA examinations in March 2011 and March 2012.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The March 2011 and March 2012 VA examination reports included statements by the examiners that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work, only by causing him difficulty in hearing and understanding spoken conversation.  Thus, the examination reports are deemed to have been adequately responsive to Martinak.  

The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were applied to the Veteran's hearing loss disability.

Bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  This Diagnostic Code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Table VIA (Numerical Designation of Hearing Impairment Based Only on Puretone Threshold Average) assigns the Roman numeral designation for hearing impairment solely on the puretone threshold average without reference to the speech discrimination scores.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Facts and Analysis

The Veteran applied for an increased disability rating in January 2011, based on increased difficulty hearing normal conversational speech.  A VA audiology consult from the same date showed pure tone thresholds, in decibels, of 45, 45, 80, and 90 in the right ear, with a pure tone average of 65, and 45, 60, 75, and 90 in the left ear, with an average of 67.5, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech discrimination test results were 96 percent in both ears.

A follow-up audiology consult in March 2011 yielded pure tone thresholds of 35, 35, 75, and 80 decibels in the right ear, with an average of 56.25, and 45, 55, 80, and 85 decibels in the left ear, with an average of 66.25, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition test results again were 96 percent binaurally.  New hearing aids were ordered.

The Veteran also had a VA audiometric examination in March 2011.  Results of that examination included pure tone thresholds of 35, 35, 75, and 80 in the right ear, with an average of 56.25, and 45, 60, 90, and 95 decibels in the left ear, with an average of 72.5, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition testing showed a score of 84 percent in the right ear and 96 percent in the left ear.  The examiner noted that these results indicated a severe sensorineural hearing loss in the right ear and a severe mixed (sensorineural and conductive) hearing loss in the left ear.

The Veteran had a second VA audiometric examination in March 2012.  Results of that examination included pure tone thresholds of 50, 50, 90, and 95 decibels in the right ear, with an average of 71.25 and 55, 65, 90, and 95 decibels in the left ear, with an average of 76.25, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition test results were 98 percent in the right ear and 96 percent in the left ear.

At no time during the appeals period did the Veteran demonstrate an exceptional pattern of hearing loss.  As a result, 38 C.F.R. § 4.86 does not apply.

The Veteran's pure tone threshold averages, combined with speech discrimination scores, when applied to Table VI, never yielded higher than a Roman numeral II in either ear at any point prior to March 13, 2012.  On Table VII, a Roman numeral I or II, when combined with a Roman numeral I or II, yields a 0 percent or noncompensable disability rating.  The Board again notes that the numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, there is no basis for a compensable disability award for hearing loss prior to March 13, 2012.

There have been no findings indicating that the Veteran had hearing loss that met or approximated the criteria for a compensable rating prior to March 13, 2012.  The evidence is thus against the appeal.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's symptomatology and disability level, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of decreased hearing acuity, and provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable disability rating for hearing loss disability prior to March 13, 2012, is denied.


REMAND

At the November 2012 Video Conference hearing, the Veteran testified that his hearing loss disability had gotten worse since his most recent VA examination.  He submitted records from a private audiologist that reflected a decreased audiometric acuity.  Unfortunately, these records did not include a Maryland CNC speech recognition test, which is required under the VA rating system to determine the severity of a hearing loss disability.  However, the records are sufficient to show the need for an additional VA examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiometric examination to determine the current severity of his hearing loss disability.  The examination should address the functional impact of the Veteran's hearing loss on his ability to work and his activities of daily living.

The claims file should be provided to the examiner for review.

2.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


